--------------------------------------------------------------------------------

EXHIBIT 10.11
 
THE SECURITIES REPRESENTED BY THIS NOTE HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933 (THE "ACT") OR APPLICABLE STATE SECURITIES LAWS (THE
"STATE ACTS"), AND SHALL NOT BE SOLD, PLEDGED, HYPOTHECATED, DONATED, OR
OTHERWISE TRANSFERRED (WHETHER OR NOT FOR CONSIDERATION) BY THE HOLDER EXCEPT
UPON THE ISSUANCE TO THE CORPORATION OF A FAVORABLE OPINION OF ITS COUNSEL OR
SUBMISSION TO THE CORPORATION OF SUCH OTHER EVIDENCE AS MAY BE SATISFACTORY TO
COUNSEL FOR THE CORPORATION, TO THE EFFECT THAT ANY SUCH TRANSFER SHALL NOT BE
IN VIOLATION OF THE ACT AND THE STATE ACTS.
 
ADVANCED MEDICAL ISOTOPE CORPORATION
 
A Delaware Corporation
 
December 16, 2008
 
Advanced Medical Isotope Corporation, a Delaware corporation (the
"Corporation"), is indebted and, for value received, promises to pay to the
order of Carlton M and Lynda J. Cadwell on [ONE YEAR FROM DATE OF ISSUE] (the
"Due Date"), (unless this Note shall have been sooner called for redemption as
herein provided), upon presentation of this Note, Three hundred seventy five
thousand($375,000.00) (the "Principal Amount") and to pay interest on the
Principal Amount at the rate of ten percent (10%) per annum as provided herein.
 
The Corporation covenants, promises and agrees as follows:
 
LOAN ORIGINATION FEE : 100,000 SHARES PER $250,000 INVESTED
 
1.   Interest. Interest that shall accrue on the Principal Amount shall be
payable six (6) months from the date of issue and every six (6) months
thereafter until this Note shall be paid in full. All accrued and unpaid
interest shall be payable on the Due Date and may be paid in shares on the
interest due date (using a ten day moving average) at the discretion of the
holder. The first payment of interest shall be made on [SIX MONTHS FROM DATE OF
ISSUE], 2009. All payments of principal and interest or principal or interest
shall be made at holder's address as it appears on the records of the
Corporation, or at such other place as may be designated by the holder hereof.
 
2.   Prepayment. The Corporation has advised the initial holder of this Note
that the proceeds of this Note have been earmarked for general working capital
purposes. It is anticipated the Corporation will be raising public monies in Q1
of 2009 and a portion of those funds will be utilized to pay some or all of this
principal and interest down.
 
3.    Redemption.
 
3.1.    Beginning three (3) months from the date of this Note, this Note may be
redeemed at the option of the Corporation in whole or in part prior to the Due
Date at any time and from time to time without penalty or premium, with cash, or
into shares (using a ten day moving average), or any combination thereof, at the
discretion of the holder.

 
1

--------------------------------------------------------------------------------

 

 
3.2.     On the Redemption Date, the Corporation shall pay all accrued and
unpaid interest on the Note up to and including the Redemption Date and shall
pay to the holder hereof a dollar amount equal to the Redemption Amount, or
convert to shares at the ten day moving average, or any combination thereof, at
the discretion of the holder.
 
4.    Conversion.
 
4.1.     The holder of this Note shall have the right, at such holder's option,
at any time to convert this Note in whole or in part into such number of fully
paid and nonassessable shares of common stock of Advanced Medical Isotope
Corporation, a Delaware corporation (the "Common Stock"), as shall be provided
herein.
 
4.2.     The holder of this Note may exercise the conversion right provided in
this Section 4 by giving written notice (the "Conversion Notice") to the
Corporation of the exercise of such right and stating the name or names in which
the stock certificate or stock certificates for the shares of Common Stock are
to be issued and the address to which such certificates shall be delivered. The
Conversion Notice shall be accompanied by the Note. The number of shares of
Common Stock that shall be issuable upon conversion of the Note shall equal the
principal amount of the Note to be converted divided by fifty percent (50%) of
the volume-weighted average trading price of the Common Stock for the ten (10)
consecutive trading days immediately preceding the Conversion Notice.
 
4.3.     Conversion shall be deemed to have been effected on the date the
Conversion Notice is given (the "Conversion Date"). Within 10 business days
after receipt of the Conversion Notice, the Corporation shall issue and deliver
by hand against a signed receipt therefore or by United States registered mail,
return receipt requested, to the address designated by the holder of this Note
in the Conversion Notice, a stock certificate or stock certificates representing
the number of shares of Common Stock to which such holder is entitled and a
check or cash in payment of all interest accrued and unpaid on the Note up to
and including the Conversion Date.
 
4.4.           Taxes.  The Corporation shall pay all documentary, stamp or other
transactional taxes and charges attributable to the issuance or delivery of
shares of the Common Stock upon conversion; provided, however, that the
Corporation shall not be required to pay any taxes which may be payable in
respect of any transfer involved in the issuance or delivery of any certificate
for such shares in a name other than that of the record holder of this Note.

 
2

--------------------------------------------------------------------------------

 

4.5.     Reservation of Shares. The Corporation shall cause Advanced Medical
Isotope Corporation to reserve and keep available, free from preemptive rights,
unissued or treasury shares of Common Stock sufficient to effect the conversion
of this Note while this Note is outstanding.
 
5.   Adjustments
 
5.1.    In case issued and outstanding shares of Common Stock shall be
subdividedor split up into a greater number of shares of the Common Stock, the
Redemption Trigger Price in effect at the opening of business on the business
day immediately preceding the date fixed for the determination of the
stockholders whose shares of Common Stock shall be subdivided or split up (the
"Split Record Date") shall be proportionately decreased, and in case issued and
outstanding shares of Common Stock shall be combined into a smaller number of
shares of Common Stock, the Redemption Trigger Price in effect at the opening of
business on the business day immediately preceding the date fixed for the
determination of the stockholders whose shares of Common Stock shall be combined
(the "Combination Record Date") shall be proportionately increased, such
increase or decrease, as the case may be, becoming effective immediately after
the opening of business on the business day immediately after the Split Record
Date or the Combination Record Date, as the case may be.
 
5.2.   Notice of Adjustment. Whenever the Redemption Trigger Price shall be
adjusted as provided in Section 5 hereof, the Corporation shall prepare and send
to the holder of this Note a statement, signed by the chief financial officer of
the Corporation, showing in detail the facts requiring such adjustment and the
Redemption Trigger Price that shall be in effect after such adjustment.
 
6.    Default.
 
6.1.     The entire unpaid and unredeemed balance of the Principal Amount and
all Interest accrued and unpaid on this Note shall, at the election of the
holder, be and become immediately due and payable upon the occurrence of any of
the following events (a "Default Event"):
 
(a)    The non-payment by the Corporation when due of principal and interest or
of any other payment as provided in this Note or with respect to any other Note
issued by the Corporation.
 
(b)    If the Corporation (i) applies for or consents to the appointment of, or
if there shall be a taking of possession by, a receiver, custodian, trustee or
liquidator for the Corporation or any of its property; (ii) becomes generally
unable to pay its debts as they become due; (iii) makes a general assignment for
the benefit of creditors or becomes insolvent; (iv) files or is served with any
petition for relief under the Bankruptcy Code or any similar federal or state
statute; (v) has any judgment entered against it in excess of $3,000,000 in any
one instance or in the aggregate during any consecutive 12 month period or has
any attachment or levy made to or against any of its property or assets; (vi)
defaults with respect to any evidence of indebtedness or liability for borrowed
money, or any such indebtedness shall not be paid as and when due and payable;
or (vii) has assessed or imposed against it, or if there shall exist, any
general or specific lien for any federal, state or local taxes or charges
against any of its property or assets.

 
3

--------------------------------------------------------------------------------

 

 
(c)     Any failure by the Corporation to issue and deliver shares of Common
Stock as provided herein upon conversion of this Note.
 
6.2.          Each right, power or remedy of the holder hereof upon the
occurrence of any Default Event as provided for in this Note or now or hereafter
existing at law or in equity or by statute shall be cumulative and concurrent
and shall be in addition to every other right, power or remedy provided for in
this Note or now or hereafter existing at law or in equity or by statute, and
the exercise or beginning of the exercise by the holder or transferee hereof of
any one or more of such rights, powers or remedies shall not preclude the
simultaneous or later exercise by the holder hereof of any or all such other
rights, powers or remedies.
 
7.   Failure to Act and Waiver. No failure or delay by the holder hereof to
insist upon  the strict performance of any term of this Note or to exercise any
right, power or remedy consequent upon a default hereunder shall constitute a
waiver of any such term or of any such breach, or preclude the holder hereof
from exercising any such right, power or remedy at any later time or times. By
accepting payment after the due date of any amount payable under this Note, the
holder hereof shall not be deemed to waive the right either to require payment
when due of all other amounts payable under this Note, or to declare a default
for failure to effect such payment of any such other amount.
 
The failure of the holder of this Note to give notice of any failure or breach
of the Corporation under this Note shall not constitute a waiver of any right or
remedy in respect of such continuing failure or breach or any subsequent failure
or breach.
 
8.        Consent to Jurisdiction. The Corporation hereby agrees and consents
that any action, suit or proceeding arising out of this Note may be brought in
any appropriate court in the State of Washington, or in any other court having
jurisdiction over the subject matter, all at the sole election of the holder
hereof, and by the issuance and execution of this Note the Corporation
irrevocably consents to the jurisdiction of each such court.
 
9.        Transfer. This Note shall be transferred on the books of the
Corporation only by the registered holder hereof or by his/her attorney duly
authorized in writing or by delivery to the Corporation of a duly executed
Assignment substantially in the form attached hereto as Exhibit A. The
Corporation shall be entitled to treat any holder of record of the Note as the
holder in fact thereof and shall not be bound to recognize any equitable or
other claim to or interest in this Note in the name of any other person, whether
or not it shall have express or other notice thereof, save as expressly provided
by the Laws of Colorado.
 
10.   Notices. All notices and communications under this Note shall be in
writing and shall be either delivered in person or accompanied by a signed
receipt therefor or mailed first-class United States certified mail, return
receipt requested, postage prepaid, and addressed as follows: if to the
Corporation, 6208 W. Okanogan Ave., Kennewick, Washington, and, if to the holder
of this Note, to the address of such holder as it appears in the books of the
Corporation. Any notice of communication shall be deemed given and received as
of the date of such delivery or mailing.

 
4

--------------------------------------------------------------------------------

 

 
11.           Governing Law. This Note shall be governed by and construed and
enforced in accordance with the laws of Washington State, or, where applicable,
the laws of the United States.
 
IN WITNESS WHEREOF, the Corporation has caused this Note to be duly executed
under its corporate seal.
 
 

 /s/ James C. Katzaroff      /s/ Carlton M. Cadwell    James C. Katzaroff, CEO  
   Carlton M. Cadwell    Advanced Medical Isotope Corporation        

 
 
 
 
 
 
 
 
 
 
 
 
 
 
 5

--------------------------------------------------------------------------------